

	

	

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 37

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. DeWine submitted the

			 following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Honoring the life of Sister Dorothy

		  Stang.

	

	

		Whereas

			 Sister of Notre Dame de Namur Dorothy Stang moved to the Amazon 22 years ago to

			 help poor farmers build independent futures for their families, and was

			 murdered on Saturday, February 12, 2005, at the age of 73, in Anapu, Para, a

			 section of Brazil's Amazon rain forest;

		Whereas

			 Sister Dorothy, a citizen of Brazil and the United States, worked with the

			 Pastoral Land Commission, an organization of the Catholic Church that fights

			 for the rights of rural workers and peasants, and defends land reforms in

			 Brazil;

		Whereas

			 Sister Dorothy’s death came less than a week after her meeting with Brazil's

			 Human Rights Secretary about threats to local farmers from some loggers and

			 landowners;

		Whereas, after receiving several death

			 threats, Sister Dorothy recently commented, “I don’t want to flee, nor do I

			 want to abandon the battle of these farmers who live without any protection in

			 the forest. They have the sacrosanct right to aspire to a better life on land

			 where they can live and work with dignity while respecting the

			 environment.”;

		Whereas

			 Sister Dorothy was born in Dayton, Ohio, entered the Sisters of Notre Dame de

			 Namur community in 1948, and professed final vows in 1956;

		Whereas, from 1951 to 1966, Sister Dorothy

			 taught elementary classes at St. Victor School in Calumet City, Illinois, St.

			 Alexander School in Villa Park, Illinois, and Most Holy Trinity School in

			 Phoenix, Arizona, and began her ministry in Brazil in 1966, in Coroata, in the

			 state of Maranhao;

		Whereas, last June, Sister Dorothy was

			 named “Woman of the Year” by the state of Para for her work in the Amazon

			 region, in December 2004, she received the Humanitarian of the

			 Year award from the Brazilian Bar Association for her work helping the

			 local rural workers, and earlier this year, she received an “Honorary

			 Citizenship of the State” award from the state of Para; and

		Whereas

			 Sister Dorothy lived her life according to the mission of the Sisters of Notre

			 Dame: making known God's goodness and love of the poor through a Gospel way of

			 life, community, and prayer, while continuing a strong educational tradition

			 and taking a stand with the poor, especially poor women and children, in the

			 most abandoned places, and committing her one and only life to work with others

			 to create justice and peace for all: Now, therefore, be it

		

	

		That the Congress hereby honors the life

			 and work of Sister Dorothy Stang.

		

